Citation Nr: 0807405	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  03-26 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifest by dizziness.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant/Veteran and a friend


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from August 1952 to June 
1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico, which denied the benefits sought 
on appeal.  The appeal was before the Board in August 2005 
and remanded for additional development.  It was then 
returned to the Board and, in October 2007, a medical expert 
opinion was sought pursuant to 38 C.F.R. § 20.901.  The 
veteran was provided with a copy of the medical opinion and, 
in January 2008, waived his right to have the claim returned 
to the RO for consideration of the additional evidence.  As 
such, the matter is properly before the Board for appellate 
adjudication at this time.

The veteran appeared and gave personal testimony before the 
Board in April 2005.  A transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran developed a chronic disability manifest by 
dizziness of unknown etiology during service.

3.  The veteran did not develop bilateral hearing loss during 
service or within one year of discharge from service.




CONCLUSIONS OF LAW

1.  A chronic disability manifest by dizziness was incurred 
in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor is such a disability presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

With respect to the claim of entitlement to service 
connection for a chronic disability manifest by dizziness, 
the Board finds that VA has substantially satisfied the 
duties to notify and assist.  To the extent that there may be 
any deficiency of notice or assistance, there is no prejudice 
to the veteran in proceeding with this appeal given the 
favorable nature of the Board's decision.  Any error in the 
failure to provide notice involving the downstream elements 
of rating and effective date is harmless at this time, and 
can be corrected by the RO following the Board's decision.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As for the claim of entitlement to service connection for 
hearing loss, VA notified the veteran of the information and 
evidence needed to substantiate and complete his claim, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him in letters dated 
in September 2003 and September 2005.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The letters also generally 
advised the veteran to submit any additional information in 
support of his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Additional notice of the five elements of a 
service-connection claim was not provided as is now required 
by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board specifically finds, however, that the veteran is 
not prejudiced as he was given specific notice with respect 
to the elements of a service-connection claim and cannot be 
prejudiced by not receiving notice of downstream issues that 
are not reached by a denial of the underlying benefit.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, proper notice was not provided prior to the 
appealed AOJ decision.  The Board finds, however, that the 
veteran has been afforded ample opportunity to fully 
participate in his appeal and any prejudice that may have 
come from receiving notice subsequent to the appealed rating 
decision is cured by the RO's readjudication of the claim in 
a May 2006 Supplemental Statement of the Case.  See Mayfield 
v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
a Decision Review Officer at the RO in November 2003 and 
before the Board in April 2005.  The Board finds that a 
specific VA examination to determine the etiology of the 
veteran's hearing loss is not required to be scheduled under 
38 C.F.R. § 3.159(c)(4) because his treatment records include 
detailed reports of audiologic consultations, including an 
October 2002 report with an opinion regarding etiology.  
Additionally, the Board finds that it is not required to seek 
Social Security Administration records as the veteran 
obtained benefits from that agency as a consequence of a back 
disability and not his hearing loss.  As such, the Board 
finds that no reasonable possibility exists that the records 
would aid in substantiating the claim of entitlement to 
service connection for bilateral hearing loss and remanding 
this case back to the RO for further development would result 
only in additional delay with no benefit to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

It appears that all known and available records relevant to 
the issues here on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  In fact, he advised VA 
in July 2006 that he had no additional evidence to 
substantiate his claims.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA.  Accordingly, the Board will 
now turn to the merits of the veteran's claims.

The veteran contends that he developed hearing problems and 
dizziness as a consequence of being given shots in Korea in 
preparation for his return to the United States.  
Alternatively, he asserts that he developed hearing loss in 
both ears as a result of noise exposure during service as a 
heavy equipment operator.  The veteran credibly testified 
before the Board that he was not treated for either dizziness 
or hearing loss during service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

The veteran seeks service connection for bilateral hearing 
loss which may be considered an organic disease of the 
nervous system and, thus, a chronic disease under 38 C.F.R. 
§ 3.309(a).  As such, service connection may be granted for 
hearing loss under 38 C.F.R. § 3.307(a)(3) if the evidence 
shows that the disease manifest to a degree of ten percent or 
more within one year from the date of separation from 
service.  See 38 C.F.R. § 3.307.  Separation from service is 
defined as the veteran's discharge date.  See 38 C.F.R. 
§ 3.307(a)(2).  Therefore, because the veteran was discharged 
from service in June 1954, the evidence must show that 
bilateral hearing loss manifest to a degree of ten percent by 
June 1955 in order for service connection to be granted based 
upon a presumptive period.  There is no statutory or 
regulatory provision to allow for an extension of a 
presumptive period.

Consistent with the veteran's assertions, his service medical 
records do not reflect treatment for dizziness or hearing 
loss.  Upon separation examination in June 1954, however, he 
noted frequent dizziness on his medical history.  The veteran 
marked the "no" box for ear, nose or throat problems at the 
time of the separation examination.  His hearing was 
determined to be 15/15 bilaterally on the spoken voice test 
and there was no diagnosis of hearing loss or chronic 
disability manifest by dizziness.

The earliest post-service treatment records are dated in 1970 
and reflect treatment for back pain associated with a motor 
vehicle accident that occurred in 1965.  The veteran 
submitted an application for pension benefits in August 1970 
and reported having a back fracture in April 1965 as well as 
dizziness and infected ear glands.  He was determined to have 
bilateral high frequency sensorineural hearing loss upon VA 
examination in August 1976.

In January 1976, a physician from the Choctaw County Health 
Department reported that the veteran related having been 
totally disabled since a 1970 motor vehicle accident.  At the 
time of the report, the veteran was being treated at the 
State's tuberculosis clinic.

The veteran was treated for dizziness and hearing loss in 
December 1988.  Usual morning dizziness was reported to have 
subsided and the etiology of vertigo remained unclear.  An 
ear, nose and throat consult was obtained and there were no 
abnormalities found. 

The veteran had a cerebrovascular accident in May 1999 and 
underwent rehabilitation to regain his independent lifestyle.  
He continued to complain of dizziness throughout his period 
of rehabilitation.  In December 2002, an otolaryngologist 
rendered a diagnostic impression of multifactorial chronic 
disequilibrium secondary to the cerebrovascular accident and 
visual difficulty with episodic vertigo clinically consistent 
with benign paroxysmal positional vertigo.

The veteran has been evaluated numerous times for hearing 
problems as associated with his disequilibrium.  In October 
2002, he related a forty year history of military, 
occupational and recreational noise exposure.  Following 
complete evaluation, a diagnosis of mild to profound 
sensorineural hearing loss was rendered and the audiology 
specialist opined that it was consistent with cochlear 
pathology likely resulting from the forty year history of 
extreme noise exposure.

The veteran's sister submitted a statement in October 2003.  
She related that the veteran was different when he returned 
from service and had difficulty with dizziness.  The 
veteran's sister stated that the veteran had become deaf over 
the years.

In March 2004, a neurologist evaluated the veteran and 
performed magnetic resonance imaging of his head as well as 
an electroencephalogram.  Once again, testing did not provide 
evidence of the etiology of the veteran's dizziness.  As 
such, the diagnostic impression rendered was dizzy spells 
non-specific in nature.

At the veteran's hearing before the Board in April 2005, he 
credibly testified that he was exposed to the sounds of the 
heavy trucks he operated in service but was not bothered by 
the noise because he was young.  He stated that he worked in 
a steel mill for seventeen years after service, about six 
months of that work as a machine operator.  The veteran 
testified that he did not notice if he had hearing loss 
following an episode in service of losing consciousness, but 
that the hearing loss gradually worsened over the years.  The 
veteran's friend testified that she had known the veteran for 
twenty-six years and had always known him to experience 
dizziness and hearing loss.

A VA neurology specialist reviewed the veteran's claims 
folder in November 2007 and opined that it was at least as 
likely as not that the veteran's chronic disability manifest 
by chronic dizziness began while he was in service.  The 
specialist noted that a lack of etiology did not mean that 
the veteran was not having similar symptoms now that he had 
during service.

Chronic Dizziness

Given the evidence as outlined above, the Board finds that 
the veteran has a chronic disability manifest by dizziness 
that began during service.  Although there is no evidence as 
to etiology of the dizziness, it is clear that a disability 
exists and the medical evidence shows that it began during 
service.  The veteran reported frequent dizziness upon 
separation examination, he credibly testified as to the 
continuation of dizziness since service, and the medical 
evidence shows periodic complaints of dizziness throughout 
the decades since service.  Additionally, there is no medical 
evidence to refute the recent opinion of a VA specialist.  
Consequently, service connection for a chronic disability 
manifest by dizziness is granted.

Hearing Loss

Following a complete and sympathetic review of the record 
evidence, the Board finds that the veteran's current 
bilateral hearing loss did not develop during service or 
within one year of discharge from service.  Specifically, the 
veteran did not report having an ear problem at the time of 
his separation examination in 1954 and his hearing was found 
to be normal at that time.  There is no evidence of treatment 
for hearing loss for many years after service.  And, upon 
evaluation in 2002, the veteran was found to have hearing 
loss due to forty years of noise exposure.

The veteran is certainly competent to testify as to symptoms 
such as noticing that his hearing has diminished which are 
non-medical in nature, however, he is not competent to render 
a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (lay testimony is competent to establish the presence 
of observable symptomatology that is not medical in nature); 
see also, Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) 
(certain disabilities are not conditions capable of lay 
diagnosis).  Additionally, he is not competent to establish a 
relationship between an event during service and subsequent 
noticeable symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992) (Laypersons are not competent to offer 
medical opinions).

The Board finds the veteran to be credible in stating that he 
did not notice having a hearing loss at the time of the 
incident in service when he lost consciousness and 
appreciates his sincerity when describing the use of heavy 
equipment during service and not being bothered by it.  
Nonetheless, the evidence shows that the veteran was exposed 
to industrial noise for seventeen years working in a steel 
mill after service and an audiology specialist rendered the 
opinion that the current hearing loss is a result of forty 
years of noise exposure.  The veteran's friend could only 
state that the veteran had hearing loss since approximately 
1980 and his sister reported that he had become deaf over the 
years.  Therefore, because there is no medical evidence to 
refute the medical opinion of record nor evidence showing a 
continuity of symptomatology since service, the Board must 
find that the veteran's hearing loss was incurred many years 
after service.  Consequently, service connection for 
bilateral hearing loss is denied on a direct and on a 
presumptive basis.






ORDER

Service connection for a chronic disability manifest by 
dizziness is granted, subject to the laws and regulations 
governing the award of monetary benefits.

Service connection for bilateral hearing loss is denied.




____________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


